Citation Nr: 0112107	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-16 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an effective date earlier than April 1, 
2000 for the grant of a 70 percent rating for post-
traumatic stress disorder (PTSD).

2. Entitlement to an increase in the 70 percent rating for 
PTSD.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  By a rating decision dated in March 2000, the RO 
confirmed and continued the 30 percent evaluation assigned 
for the appellant's PTSD.  In April 2000, the appellant 
disagreed with that decision and in July 2000, the RO 
increased the rating for PTSD to the 70 percent level.  The 
appellant disagreed with this rating and perfected his appeal 
on this issue to the Board in August 2000.  Contemporaneous 
with this action, the appellant initiated an appeal of the 
July 2000 rating decision with regard to an effective date 
earlier than April 1, 2000 for the assignment of the 70 
percent rating for PTSD.  He argued that the effective date 
should be May 30, 1997, the date he submitted his claim for 
service connection for PTSD.

The Board's decision on the earlier effective date issue is 
set forth below.  However, the issue of entitlement to an 
increase in the 70 percent rating for PTSD is the subject of 
the remand immediately following this decision.


FINDINGS OF FACT

1. On May 30, 1997, VA received the appellant's claim for 
service connection for PTSD.

2. In November 1997, the RO granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from May 30, 1997.  The appellant was notified 
of that decision on November 18, 1997.

3. In December 1997, the appellant submitted a notice of 
disagreement with the assignment of the 30 percent rating.

4. A statement of the case was issued in January 1998 and a 
supplemental statement of the case was issued in March 
1998.

5. A VA Form 9, Substantive Appeal or equivalent document was 
not received by VA to perfect the appeal on or prior to 
November 18, 1998, and the November 18, 1997 rating 
decision became final for effective date purposes.

6. In January 2000, the appellant submitted a claim for a 
"re-evaluation" of his service-connected PTSD.

7. In March 2000, the RO assigned a temporary total 
disability evaluation based upon hospital treatment in 
excess of 21 days effective from February 28, 2000 to 
April 1, 2000. 

8. In July 2000, the RO increased the appellant's disability 
rating for PTSD to the 70 percent level, based upon 
medical evidence dated from February to June 2000, 
including findings to the effect that the appellant's PTSD 
had increased in severity as reported on VA examination in 
June 2000.

9. There is no competent evidence of record to establish that 
the appellant's PTSD increased in severity prior to the 
veteran's hospitalization ending on March 24, 2000 (for 
which he received benefits at the 100 percent level 
through March 31, 2000).  


CONCLUSION OF LAW

The assignment of an effective date earlier than April 1, 
2000, for the grant of a 70 percent rating for PTSD is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.400(o)(1),(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his 70 percent rating for PTSD 
should be effective from a date earlier than April 1, 2000.  
He argues that he has been pursuing his appeal since the date 
of his original claim for service connection and therefore, 
the effective date for the 70 percent rating should May 30, 
1997.

Review of the record reveals that the appellant, did indeed, 
submit his original claim for service connection for PTSD to 
the RO on May 30, 1997.  In November 1997, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective May 30, 1997.  The appellant 
was notified of that decision on November 18, 1997.  In 
December 1997, the appellant submitted a notice of 
disagreement with the assignment of the 30 percent rating.  A 
statement of the case was issued in January 1998 and a 
supplemental statement of the case was issued in March 1998.  
No VA Form 9, Appeal to the Board of Veterans' Appeals, or 
equivalent document was received by VA to perfect the appeal 
on or prior to November 18, 1998.  See 38 C.F.R. § 20.302 
(2000).  Accordingly, the November 18, 1997 rating decision 
became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

In January 2000, the appellant submitted a claim for a "re-
evaluation" of his service-connected PTSD.  He indicated 
that his service-connected psychiatric disorder had increased 
in severity and that he had been admitted to an inpatient 
PTSD program on February 28, 2000.

In March 2000, the RO assigned a temporary total disability 
evaluation effective from February 28, 2000 to April 1, 2000, 
based upon the appellant's hospitalization for the PTSD 
program. 

In July 2000, the RO increased the appellant's disability 
rating for PTSD to the 70 percent level, effective from April 
1, 2000, on based upon medical evidence dated from February 
to June 2000, including findings to the effect that the 
appellant's PTSD had increased in severity as reported on VA 
examination in June 2000.  On that examination it was noted 
that the appellant had not done well since discharge from the 
PTSD program in March 2000.  He had relapsed on alcohol on 
the first day he returned to work and began drinking on a 
daily basis for a six-week period, which culminated in a 
suicidal gesture.  He subsequently was readmitted to the 
hospital and placed on suicide watch for three days.  On 
mental status examination the examiner commented that the 
appellant looked "somewhat more dejected than when I saw him 
back on March 6, 2000."  It was noted that the appellant had 
been totally overwhelmed by his work pressures, which 
initiated his relapse into the six-week drinking binge.  He 
was noted to be "quite" depressed and his affect was 
constricted which was considered to possibly be suggestive of 
severe psychic numbing.  His thought content focused on a 
desire to isolate himself from others and his insight 
appeared to be very marginal.  Judgment was limited based on 
the fact that he had only been alcohol free for the past two 
and one-half weeks.  The diagnosis was severe PTSD with 
depressive features.  Significantly, the examiner commented 
that the appellant's PTSD had increased in severity over the 
past year.  It was further noted that the appellant's ongoing 
stressors including severe social isolation, job stress and 
marital stress had not been relieved since going through the 
inpatient PTSD program and that these problems appeared to be 
continuing in a chronic nature.  The examiner concluded that 
the appellant had not shown any improvement since his was 
discharged from the inpatient PTSD program approximately two 
months ago.  The global assessment of functioning (GAF) score 
was 35-38, reflective of major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood, in comparison to 42-44, reflective of serious 
impairment in social, occupational or school functioning in 
March 2000, while the appellant was an inpatient.

Pursuant to 38 C.F.R. § 3.400(o), the effective date for a 
rating assigned pursuant to a claim for an increase will 
generally be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  However, 38 C.F.R. § 
3.400(o)(2) further provides that for disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, it will be the date of 
receipt of the claim.  

As noted above, service connection was granted by the RO in 
November 1997.  A 30 percent rating was assigned at that 
time, and although the appellant initiated an appeal and was 
issued a statement of the case and a supplemental statement 
of the case, he failed to perfect his appeal within one year 
of his notice of the November 1997 decision.  Accordingly, in 
the absence of clear and unmistakable error, which has not 
been raised by the appellant and is not at issue in this 
case, that decision is final for effective date purposes.  
See 38 C.F.R. §§ 3.105, 3.400(k) (2000).  In this regard, the 
Board notes that because the appellant submitted his claim 
for an increase on January 26, 2000, the earliest available 
effective date in this case would be January 26, 1999, or 
within the 12 months immediately preceding the date of 
receipt of his claim by VA if it is factually ascertainable 
that an increase in disability had occurred prior to or 
within that time period.  However, as noted above, the 
increase in the appellant's PTSD symptomatology was not 
established until his hospitalization in the PTSD inpatient 
program commencing in February 2000.  The RO appropriately 
assigned a temporary total disability evaluation for this 
period and subsequently his rating was increased to the 70 
percent level effective April 1, 2000, the date the temporary 
total evaluation expired.  There simply is no additional 
evidence, medical or otherwise to support an increase in 
severity of the PTSD symptomatology from January 26, 1999, 
the earliest possible date that such an increase could be 
assigned based on receipt of his claim on January 26, 2000, 
to February 28, 2000, the day he was admitted to the 
inpatient PTSD program and the effective date for the 
temporary total evaluation.  Accordingly, the Board concludes 
that April 1, 2000 is the first date shown within the 
evidence, following the assignment of the temporary total 
disability evaluation, that a sustained increase in the 
severity of the appellant's PTSD symptomatology was factually 
shown.

As a final point, the Board notes that during the pendency of 
this appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000)(VCAA) see 
also Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001).  

The change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, the Board finds that VA's duties have been fulfilled.  

The appellant received notification of the information and 
evidence needed to substantiate his claim in the August 2000 
rating decision and the November 2000 statement of the case.  
There is no indication within the record that he was unaware 
of the applicable laws and regulations governing the 
assignment of the effective date at issue or of what 
information was necessary to support the claim, nor is there 
any indication that additional evidence or information is 
available which has not been associated with the claims 
folder.


ORDER

Entitlement to an effective date earlier than April 1, 2000, 
for the assignment of a 70 percent rating for PTSD is denied.


REMAND

As noted above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 was enacted, which, 
among other things, contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the appellant's claim for an 
increased rating for PTSD in the context of the new law, nor 
has the appellant had an opportunity to prosecute his claim 
in that context.  Consequently, the Board believes that a 
remand is necessary in order to ensure due process of law, 
and to avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Moreover, the Board notes that the appellant has argued that 
his PTSD has increased in severity and as such, warrants a 
higher disability evaluation.  He contends that the service-
connected psychiatric disability has significantly impaired 
his social and industrial functioning and warrants a 100 
percent rating.  He maintains that his recent 
hospitalizations are representative of an increase in the 
severity of his PTSD.  In this regard, the Board notes that 
the appellant has been hospitalized on several occasions in 
the recent past and that he underwent VA psychiatric 
examination in June 2000.  However, at that time, the 
examiner commented that the appellant's claims folder was not 
available for review.  Ordinarily, this would not be 
significant based upon the examiner's report that he had 
examined the appellant in March 2000 and had access to the 
claims file at that time.  However, the appellant was 
hospitalized in May 2000, during the intervening time period 
and the examiner did not have access to these hospitalization 
records.  In this regard, the Board notes that the appellant 
presents a complex psychiatric case and the record reveals 
various psychiatric diagnoses including a major depressive 
disorder and alcohol dependence, both diagnosed during the 
May 2000 hospitalization, as well as the service-connected 
PTSD.  It is noted that symptomatology identified as serving 
as the basis for the diagnosis of some of the nonservice-
connected psychiatric disabilities has also been attributed 
to the service-connected PTSD, including depression and the 
abuse of alcohol.  However, the record does not reflect a 
medical opinion that addresses the relationship, if any, 
between the veteran's PTSD any other diagnosed psychiatric 
disability(ies), and if none, whether it is possible to 
distinguish the symptoms and effects of any such 
disability(ies) from the veteran's PTSD.  The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected back condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2000). 

In addition, on VA psychiatric examination in June 2000, 
while the examiner noted that the appellant was depressed and 
seemed to show a constricted affect, possibly suggestive of 
severe psychic numbing, the extent of his difficulties 
arising from his service-connected PTSD was not set forth in 
detail in light of the criteria for a 100 percent rating.  
The rating criteria require that there be total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
one's own occupation, or own name.  38 C.F.R. § 4.130 (2000). 

Consequently, in order to apply the applicable criteria to 
this complex case, the Board believes more definitive 
findings are needed.  Thus, the Board determines that the 
level of disability attributable to the service-connected 
PTSD is best evaluated only after a detailed VA psychiatric 
examination with the benefit of the claims folder for 
historical perspective.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of the examination 
requested in this remand is primarily to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit that was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to attend and 
cooperate with the requested VA examination may well result 
in an adverse determination.  If the veteran does not report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) sent to him 
concerning such examination.  

Prior to arranging for the veteran to undergo further VA 
examination, the Board should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include any treatment records from VA 
facilities.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file any pertinent medical or other 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development or 
notification action deemed warranted by the Veterans Claims 
Assistance Act of 2000.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA 
facility(ies) at which the veteran has 
received treatment, as well as any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After all available records have been 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo psychiatric 
examination to obtain an assessment as 
to the scope and severity of his 
service-connected PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to and be reviewed by each physician 
designated to examine the veteran.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically render findings with 
respect to the existence and extent of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score.  The examiner should also provide 
an assessment as to the impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion on the 
relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of 
the GAF score representing impairment 
due solely to the service-connected 
disorder.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-
connected PTSD from any other diagnosed 
psychiatric disability, the examiner 
should clear so state, and indicate that 
his findings are pertinent to the 
veteran's overall psychiatric 
impairment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3. If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should re-adjudicate 
the claim for an increase in the 70 
percent rating for PTSD in light of 
all pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  If the veteran 
fails to report for the examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7. If the benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



